Citation Nr: 1211194	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a right eye abrasion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and his ex-wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1972 to May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his ex-wife provided testimony at a December 2011 Travel Board hearing before the undersigned Veteran's Law Judge in Portland, Oregon.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran did not sustain a right eye disease or injury in service. 

2.  Symptoms of a right eye disorder were not chronic in service. 

3.  Symptoms of a right eye disorder have not been continuous since service separation. 

4.  The Veteran's right eye disorder is not related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a right eye abrasion are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

At the Board personal hearing in December 2011, the Veterans Law Judge also extensively advised the Veteran that evidence in the form of medical nexus opinion relating the current right eye disability to service could aid in substantiating the claim.  Following the hearing, the record was held open for 60 days for the Veteran to obtain such nexus opinion.  No additional evidence was received during this time. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

In addition, the Veteran was afforded VA examinations in December 2007 and March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2007 and March 2010 VA opinions/findings obtained in this case are adequate as to the question of whether the Veteran's residuals of a right eye abrasion are related to active service.  The 2010 opinion, in particular, was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the residuals of the right eye abrasion claim has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of Right Eye Abrasion

The Veteran contends that he has residuals of a right eye abrasion that occurred during active service.  Specifically, he contends that, sometime between 1973 and 1975, his doctor noticed a white spot in his right eye that the doctor attributed to an abrasion.  Although he does not recall any injury to or symptoms associated with an injury to or disorder of the right eye during active service, the Veteran contends that, years later, this area of discoloration in his eye developed into pterygium, and eventually, thinning of the cornea, requiring a tectonic lamellar corneal graft in 2002, and again in 2006.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an eye injury or disease in service, and that symptoms of an eye injury were not chronic during active service.  The service treatment records do not demonstrate right eye complaints, findings, diagnosis, or treatment, or even the presence of symptoms of a chronic eye disorder.  The evidence in this case includes the September 1972 enlistment examination report, which indicates a normal opthalmoscopic evaluation, and includes the Report of Medical History on which the Veteran checked "no" next to "eye trouble."  In addition, there are two eyewear prescription examination reports from September 1976 and August 1978 that do not indicate any eye problems (other than slightly defective vision), and a December 1979 periodic medical examination report that shows a normal opthalmoscopic evaluation.  Finally, the Veteran checked "yes" next to "eye trouble" on his Report of Medical History at the February 1980 separation examination, but the report clarifies that this refers to defective visual acuity, and indicates a normal ophthalmoscopic evaluation; therefore, this evidence does not reflect any reports of relevant symptoms or relevant clinical findings at service separation, so has no tendency to show either in-service injury or disease or chronic symptoms in service.  

At the Board personal hearing in December 2011, the Veteran testified that he did not have right eye trauma or injury (cut) in service, including in 1975, but a white spot was noted in his right eye about 1975 when he was being examined for glasses.  The Veteran also testified that he did not have a lot of sunlight exposure in service, but did have some radiation exposure.  He testified that his indication of "eye trouble" at service separation referred to the need to wear glasses, and that he did not have any other eye disorder symptoms at service separation.

The Board acknowledges the 2007 statements of the Veteran's ex-wife and of a fellow service member, H.D.C., stating that they remembered seeing a white spot in the Veteran's right eye in 1978 or 1979, and 1975, respectively.  However, neither of these statements documents the occurrence of an injury to the Veteran's right eye or the presence of an eye disorder during service.  While the Veteran's ex-wife states that it looked like the white spot was caused by an abrasion or cut, she has not been shown to possess the medical credentials that would render her able to make such a determination.  Moreover, H.D.C. stated that the Veteran told him (in 1975) that the doctor had determined that the white spot was an aesthetic blemish and that it was not causing the Veteran any discomfort at the time.  

The Board next finds that the weight of the evidence demonstrates that right eye disorder symptoms have not been continuous since service separation in 
May 1980.  As indicated, the Veteran's service separation examination indicated normal opthalmoscopic evaluation other than a deficit in visual acuity.  Following service separation in May 1980, the evidence of record shows no complaints, diagnosis, or treatment for a right eye disorder until years after service in May 1993, when a pterygium was identified in the right cornea.  The absence of post-service complaints, findings, diagnosis, or treatment for 13 years after service is one factor that tends to weigh against a finding of continuous right eye symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

Other evidence of record showing that right eye symptoms were not continuous since service separation includes the treatment records of Dr. B. from 1993 to 2007.  These records document identification of a pterygium in the right eye as well as corneal thinning, and at no time did the doctor or the Veteran mention any history of eye problems during active service or during the 13 years following service separation.  Such history is of especial probative value because it was made by the Veteran, and recorded by his treating physician, for treatment purposes.

With regard to the Veteran's more recent assertions made as part of the current compensation claim, that he has had right eye symptoms since separation from service in May 1980, the Board finds that, while the Veteran is competent to report the onset of his right eye symptoms, his recent report of continuous right eye symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous right eye disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service separation examination which does not mention any right eye problems other than decreased visual acuity, and the 1993 private treatment records that do not mention any history of right eye problems following service separation.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic right eye problems and post-service right eye symptoms. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right eye disorder is not related to his active service.  The 2007 VA examiner noted current astigmatism in the right eye that was correctable to 20/20 - 1.  The VA examiner noted that the Veteran had reported a white spot on the cornea in 1975, and many years later was noted to have corneal thinning followed by two surgeries.  There were no current signs of dellen or epithelial defects in the right cornea.  

While the 2007 VA examiner stated he could not provide an opinion as to whether the current right eye disorder was related to active service, he essentially provided a negative nexus opinion by providing likely non-service-related etiologies of the Veteran's right eye disorder.  The 2007 VA examiner stated that, if the Veteran's initial problem was a pterygium that had been removed twice and led to the corneal thinning in the first place, then exposure to sunlight or radiation is thought to predispose one to such conditions.  The 2007 VA examiner gave an essentially negative opinion on the question of whether the Veteran's corneal thinning was the result of any in-service event, by stating the opinion in terms of a contingency of in-service trauma or infection, and then indicating that the contingency did not occur.  Consistent with the other evidence in this case, which shows no in-service injury, disease, or relevant chronic symptoms of the right eye, the 2007 VA examiner noted that there was no history or records of such in-service trauma or infection in this case to make such an assessment.  The examiner stated it was conceivable that trauma to the cornea or an infection of the cornea back in 1975, a contingency that did not occur, could have led to the Veteran's current right eye disorder.  

In correctly finding that such a contingency of in-service trauma or infection or symptoms associated did not occur, the 2007 VA examiner indicated that there was no factual basis for a nexus opinion to service in this case, accurately noting  that the Veteran did not recall having any symptoms.  To the extent the 2007 VA examiner based the opinion on the factual assumption that the Veteran did not have trauma or infection of the cornea in service, but only the white bump or white spot in the right eye in 1975, the opinion was based on a factually accurate assumption.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); see also Swan v. Brown, 5 Vet. App. 229, 233 (1993) and Black v. Brown, 5 Vet. App. 177, 180 (1993) (an examination not based on the record, but based on inaccurate facts presented to an examiner, is speculation).   

Next, the March 2010 VA examiner assessed tectonic lamellar graft in the right eye times two for Terrien's marginal degeneration.  The VA examiner further noted no record of in-service injury to the right eye, and that the Veteran reported that an optometrist had identified a white spot in the right eye in 1973; that the Veteran denied any redness, pain, or other symptoms at that time, and no treatment was recommended; that service treatment records recorded vision in the right eye as 20/20 in 1979 and 1980; and there was no mention on the service separation examination of a white spot, redness, or pain in the right eye.  The VA examiner noted that the Veteran later developed corneal thinning that required the grafts to prevent rupture.

The 2010 VA examiner gave an essentially negative opinion on the question of whether the Veteran's corneal thinning was the result of any in-service event, first by stating accurately that the history and records did not suggest any corneal thinning during service, and second by stating the opinion in terms of a contingency of in-service trauma or infection, and then indicating that the contingency in-service eye injury did not occur.  Consistent with the weight of the other evidence in this case, which shows no in-service injury, disease, or relevant chronic symptoms of the right eye other than the presence of a white spot in the eye in about 1975, the 2010 VA examiner noted that there was no history or records of an in-service trauma or infection in this case to make reach such a conclusion of relationship to service.  

While the VA examiner in March 2010 opined that the corneal thinning was of unknown cause, the examiner rendered an essentially negative nexus opinion by stating that there was minimal history or records to suggest that any corneal thinning occurred before leaving the service or as a result of any injury incurred during service (the examiner noted that post-service records identifying the corneal thinning did not document any history of an in-service eye injury or other eye problems).  The examiner further opined that, while it was possible that an injury could have resulted in infection initiating the corneal thinning, the examiner then eliminated this possible etiology by indicating that such injury of the right eye was not consistent with the history the Veteran currently gave or his military records.  The 2010 VA examiner's factual assumption that the Veteran did not have trauma or infection of the right eye in service was a factually accurate assumption upon which the etiology opinion was based.  See Reonal, 5 Vet. App. at 461; Swan, 5 Vet. App. at 233; Black, 5 Vet. App. at 180.  The VA examiner concluded that, in this case, where there is no evidence of in-service injury or infection, it would be mere speculation to suggest that an in-service injury or infection was the cause of the corneal thickening.  

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current right eye disorder and military service, including no credible evidence of continuity of symptomatology of right eye problems following service separation.  The probative nexus opinion on file, in the form of conditional VA examination opinions, weigh against the claim.  The 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a right eye abrasion, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a right eye abrasion is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


